
	

113 HR 574 IH: Medicare Physician Payment Innovation Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 574
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Ms. Schwartz (for
			 herself, Mr. Heck of Nevada,
			 Mr. Blumenauer,
			 Mrs. Christensen,
			 Mr. Carney,
			 Mr. Courtney,
			 Mr. Polis,
			 Mr. Fattah, and
			 Ms. Castor of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to reform Medicare payment for physicians’ services by eliminating the
		  sustainable growth rate system and providing incentives for the adoption of
		  innovative payment and delivery models to improve quality and
		  efficiency.
	
	
		1.Short title; purpose
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Physician Payment
			 Innovation Act of 2013.
			(b)PurposeThe
			 purpose of this Act is to reform the system of Medicare payment for physicians’
			 services—
				(1)by ending the
			 application of the sustainable growth rate (SGR) system;
				(2)to stabilize
			 payments for 2014;
				(3)to promote the
			 rapid development and implementation of alternative improved payment and
			 delivery models that incentivize high quality, high-value care; and
				(4)to provide
			 continuing incentives for adoption of such alternative payment and delivery
			 models by physicians and other providers.
				2.Medicare
			 physician payment reform
			(a)Repeal of SGR
			 payment methodologySection
			 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—
				(1)in subsection
			 (d)—
					(A)in paragraph
			 (1)(A), by inserting or a subsequent paragraph after
			 paragraph (4); and
					(B)in paragraph
			 (4)—
						(i)in
			 the heading, by striking years beginning with 2001 and inserting
			 2001, 2002, and
			 2003; and
						(ii)in
			 subparagraph (A), by striking a year beginning with 2001 and
			 inserting 2001, 2002, and 2003; and
						(2)in subsection
			 (f)—
					(A)in paragraph
			 (1)(B), by inserting through 2013 after of such
			 succeeding year; and
					(B)in paragraph (2),
			 by inserting and ending with 2013 after beginning with
			 2000.
					(b)Stabilizing 2014
			 payment rates at current level
				(1)In
			 generalSubsection (d) of
			 section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by
			 section 601 of the American Taxpayer Relief Act of 2012 (Public Law 112–240),
			 is amended by adding at the end the following new paragraph:
					
						(15)Update for
				2014In lieu of the update to the single conversion factor
				established in paragraph (1)(C) that would otherwise apply for 2014, the update
				to the single conversion factor shall be 0 percent for
				2014.
						.
				(2)Technical
			 amendmentEffective for years beginning with 2014, subparagraph
			 (C)(i) of paragraph (7) of section 1848(m) of the Social Security Act (42
			 U.S.C. 1395w–4(m)(7)(C)(i); relating to additional incentive payment) is
			 amended by inserting , the program of Osteopathic Continuous
			 Certification of the American Osteopathic Association, after
			 Specialties Maintenance of Certification program.
				(c)Establishment of
			 differential updates beginning with 2015 To promote access to primary care
			 services
				(1)Establishment of
			 service categoriesSubsection (j) of section 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the following
			 new paragraphs:
					
						(5)Service
				categories
							(A)In
				generalFor services furnished on or after January 1, 2015, each
				of the following categories of services shall be treated as a separate
				service category:
								(i)Primary
				carePrimary care services (as defined in subparagraph (B))
				furnished by a qualifying practitioner.
								(ii)Other
				servicesOther physicians’ services.
								(B)Primary care
				servicesIn this subsection,
				the term primary care services means services identified, as of
				April 1, 2013, with the following HCPCS codes (and as subsequently modified by
				the Secretary):
								(i)Office and
				outpatient visits99201
				through 99215.
								(ii)Hospital
				observational services99217
				through 99220.
								(iii)Hospital
				inpatient visits services99221 through 99239.
								(iv)Nursing home,
				domiciliary, rest home or custodial care visits99304 through 99340.
								(v)Home service
				visits99341 through
				99350.
								(vi)Welcome to
				Medicare visitG0402.
								(vii)Annual
				wellness visitsG0438 and
				G0439.
								(C)Inclusion of
				preventive servicesSuch term also includes preventive services
				described in section 1861(ddd)(3) and additional preventive services described
				in section 1861(ddd)(1).
							(D)Inclusion of
				additional servicesSuch term also includes services, such as
				care coordination services, telemedicine services, non-face-to-face care
				management services, preparation and supervision of long-term care plans, home
				care plan oversight services, and similar services that the Secretary
				identifies, by regulation, as being similar to the services described in
				subparagraph (B) or (C).
							(6)Qualifying
				practitionerThe term qualifying practitioner means,
				with respect to the furnishing of primary care services, an individual—
							(A)for whom primary care services has
				accounted for at least 60 percent of the allowed charges under this part (not
				counting any such charges attributable to in-office clinical laboratory
				services) in a prior period as determined by the Secretary; or
							(B)who does not have
				claims under this part during such a prior period and whom the Secretary
				determines is likely to meet the requirement of subparagraph (A) for the
				subsequent
				period.
							.
				(2)Establishment of
			 separate conversion factors for each service categorySection
			 1848(d)(1) of the Social Security Act (42 U.S.C. 1395w–4(d)(1)), as amended by
			 subsection (a)(1)(A), is further amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 designating the sentence beginning The conversion factor as
			 clause (i) with the heading Application of single conversion factor.—
			 and with appropriate indentation;
						(ii)by
			 striking The conversion factor and inserting Subject to
			 clause (ii), the conversion factor; and
						(iii)by
			 adding at the end the following new clause:
							
								(ii)Application of
				multiple conversion factors beginning with 2015
									(I)In
				generalIn applying clause (i) for each year beginning with 2015,
				separate conversion factors shall be established for each service category of
				physicians’ services (as defined in subsection (j)(5)(A)) and any reference in
				this section to a conversion factor for such years shall be deemed a reference
				to the conversion factor for each of such categories.
									(II)Initial
				conversion factorsSuch factors for 2015 shall be based upon the
				single conversion factor for the previous year multiplied by the update
				established under paragraph (16) for such category for 2015.
									(III)Updating of
				conversion factorsSuch factor for a service category for a
				subsequent year shall be based upon the conversion factor for such category for
				the previous year and adjusted by the update established for such category
				under paragraph (16) or a subsequent paragraph for the year
				involved.
									;
				and
						(B)in subparagraph
			 (D), by striking other physicians’ services and inserting
			 for physicians’ services in the service category described in subsection
			 (j)(5)(A)(ii)).
					(3)Establishment of
			 separate updates for conversion factors for each service
			 categorySection 1848(d) of the Social Security Act (42 U.S.C.
			 1395w–4(d)), as amended by subsection (b), is amended by adding at the end the
			 following new paragraph:
					
						(16)Updates by
				service category beginning with 2015; updates for 2015 through
				2018In applying paragraph (4) for each year beginning with 2015,
				the following rules apply:
							(A)Application of
				separate update adjustments for each service categoryPursuant to paragraph (1)(A)(ii)(I), for
				each year beginning with 2014, the update shall be made to the conversion
				factor for each service category (as defined in subsection (j)(5)(A)).
							(B)Updates for 2015
				through 2018The updates for 2015, 2016, 2017, and 2018 for the
				conversion factor for the services category described in—
								(i)subsection
				(j)(5)(A)(i) shall be 2.5 percent; and
								(ii)subsection
				(j)(5)(A)(ii) shall be 0.5
				percent.
								.
				(d)Promoting
			 testing and evaluation of new payment and delivery models (Phase I)
				(1)Expansion of
			 testing in multiple geographic regionsSection 1115A(a)(5) of the
			 Social Security Act (42 U.S.C. 1315a(a)(5)) is amended by inserting before the
			 period at the end the following: , but shall (to the maximum extent
			 feasible) including testing of each such model in geographic areas in at least
			 3 regions.
				(2)Inclusion of
			 physician implementation costs in evaluationsSection
			 1115A(b)(4)(A) of the Social Security Act (42 U.S.C. 1315a(b)(4)(A)) is
			 amended—
					(A)by striking
			 and at the end of clause (i);
					(B)by striking the
			 period at the end of clause (ii) and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(iii)the average cost, per physician, of
				implementation of the model with respect to physicians’
				services.
							.
					(3)Accelerating
			 testing and evaluation processSection 1115A(b) of the Social
			 Security Act (42 U.S.C. 1315a(b)) is amended by adding at the end the following
			 new paragraph:
					
						(5)TimingThe Secretary, acting through the CMI,
				shall conduct activities under this subsection in such a timely manner so that
				evaluations of initial models can be initially completed so that physicians and
				other providers can begin to transition to implementation of such models with
				respect to services for which payment is made under section 1848 beginning not
				later than January 1,
				2018.
						.
				(4)Involvement of
			 provider groups in selection of modelsSection 1115A(b)(4) of
			 such Act is amended by adding at the end the following subparagraph:
					
						(D)Involvement of
				provider groups in model selectionThe Secretary shall consult and work
				closely with physician and other provider groups in the selection of models
				under this subsection and subsection
				(c).
						.
				(5)Use of other
			 modelsSection 1115A of such Act is further amended—
					(A)by adding at the
			 end of subsection (b)(2)(B) the following new clause:
						
							(xxi)Providing payment for outpatient therapy
				services and speech language pathology services on the basis of a treatment
				session, an episode of care, or other bundled payment methodology that takes
				into account varying levels of severity and complexity of patient diagnoses,
				conditions, and comorbidities and the varying intensity of services needed for
				effective treatment of patients.
							;
				and
					(B)in subsection (c),
			 in the matter preceding paragraph (1), by—
						(i)striking
			 or after tested under subsection (b) and
			 inserting a comma; and
						(ii)by
			 inserting , or other model (including a model that was not tested under
			 subsection (b)) after section 1866C.
						(6)GAO review and
			 studyThe Comptroller General
			 of the United States shall conduct a study of the evaluations made under
			 subsection (b) of section 1115A of the Social Security Act, as amended by this
			 section. Such study shall include an analysis of the alternative payment and
			 delivery models identified under such section for payment for physicians’
			 services (and other services) under the Medicare program. Not later than April
			 1, 2017, the Comptroller General shall submit a report to Congress on such
			 study and shall include in the report such recommendations as the Comptroller
			 General deems appropriate for—
					(A)changes in the
			 development and implementation process under such section; and
					(B)alternative
			 payment and delivery models identified under such section as being appropriate
			 for expansion under subsection (c) of such section.
					(7)Publication of
			 list of successful modelsBeginning on October 1, 2017, and each
			 year thereafter, the Secretary of Health and Human Services shall publicly
			 release a comprehensive list of such health care delivery and payment models
			 identified, under section 1115A of the Social Security Act or otherwise, as
			 meeting (or likely to meet) the requirements of subsection (c)(1) of such
			 section. Such list shall include at least 4 health care delivery and payment
			 models and may include models not tested under subsection (b) of such
			 section.
				(8)ConsiderationsThe
			 Comptroller General in making recommendations under paragraph (6) and the
			 Secretary in releasing the list of models under paragraph (7) shall take into
			 account variations among providers in size, specialty mix, case mix, and
			 patient demographics, as well as regional health care infrastructure variations
			 and variations in cost of living among areas, and shall specifically consider
			 appropriate variations that take into account the special circumstances of
			 providers in rural and other underserved areas.
				(e)Implementation
			 of payment and delivery model options (Phase II)
				(1)In
			 generalBased on the report of the Comptroller General under
			 subsection (d)(4) and not later than October 1, 2017, the Secretary of Health
			 and Human Services shall provide information to physicians (and nurse
			 practitioners and other providers for which payment is determined based on the
			 fee schedule under section 1848 of the Social Security Act) or group practices
			 and institutions employing Medicare part B providers on how best to transition
			 to alternative health care delivery and payment models that are aimed at
			 improving the coordination, quality and efficiency of health care, including
			 those developed under section 1115A or 1866E of the Social Security Act (42
			 U.S.C. 1315a, 1395cc–5).
				(2)Increasing
			 flexibility in implementationSection 1115A(c) of the Social Security Act
			 (42 U.S.C. 1315a(c)), as amended by subsection (c)(5), is further amended, in
			 the matter preceding paragraph (1), by inserting, after through
			 rulemaking, the following: (which may include the issuance of
			 interim final rules) or through publication of a directive or other
			 guidance.
				(3)TimingSection
			 1115A of such Act is further amended by adding at the end the following:
			 The Secretary shall seek to effect such expansion to the maximum extent
			 feasible so that physicians (and other providers paid in amounts determined
			 based on the fee schedule under section 1848) may begin to transition to
			 implementation of such models beginning not later than January 1,
			 2018..
				(f)Transition
			 during 2019
				(1)Freeze in fee
			 schedule for 2019Subsection
			 (d) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended
			 by subsections (b) and (c)(3), is amended by adding at the end the following
			 new paragraph:
					
						(17)Update for
				2019The update to both of the conversion factors for 2019 shall
				be 0
				percent.
						.
				(2)Expanded
			 assistance through regional extension centers and other qualified
			 entitiesSection 1115A(d) of the Social Security Act (42 U.S.C.
			 1315a(d)) is amended by adding at the end the following new paragraph:
					
						(4)Assistance in
				implementation
							(A)In
				generalUsing funds available
				under subsection (f)(1) and consistent with this paragraph, the Secretary shall
				enter into contracts and agreements with regional extension centers, in
				coordination with the National Coordinator for Health Information Technology,
				and other appropriate entities to provide guidance and assistance on how
				physicians (and other providers paid in amounts determined based on the fee
				schedule under section 1848) may transition to implementation of alternative
				health care delivery models identified as representing best practices under
				this section.
							(B)Dedicated
				funding
								(i)In
				generalOf the amounts available under subsection (f)(1)(B), the
				Secretary shall make $720,000,000 available to the Office of the National
				Coordinator for Health Information Technology for the awarding of grants and
				incentive payments under a competitive process to regional extension centers
				(receiving funding under section 3012(c) of the Public Health Service Act) and
				other qualified entities for activities described in subparagraph (A). Such
				grants and payments shall not be available for assistance after December 31,
				2019.
								(ii)ProcessUnder
				clause (i), the Office shall—
									(I)establish a
				competitive selection process for the selection of regional extension centers
				(and other qualified entities) in the third quarter of 2015; and
									(II)provide for the
				initial distribution of funds to such centers and entities by January 1,
				2016.
									(iii)CollaborationThe
				Center shall collaborate with the Office in providing direction to such centers
				and entities in conducting activities under this paragraph, including the
				development of performance benchmarks based on provider participation and
				progress toward integration.
								(iv)PriorityThe
				grants and incentive payments under this subparagraph shall be directed to
				target assistance to solo and small specialty practices as well as community
				health centers and similar providers of primary care
				services.
								.
				(g)Continuing
			 incentives for providing high-Quality, high-Value care
				(1)Fee schedule
			 adjustmentsSubsection (d) of section 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4), as amended by subsections (b), (c)(3), and (f), is
			 amended by adding at the end the following:
					
						(18)Updates for
				2020 through 2023
							(A)In
				generalExcept as provided in this paragraph, the update to each
				of the conversion factors—
								(i)for 2020 shall be minus 2 percent;
								(ii)for 2021 shall be
				minus 3 percent;
								(iii)for 2022 shall
				be minus 4 percent; and
								(iv)for 2023 shall be
				minus 5 percent.
								(B)Treatment of
				services paid using alternative payment and delivery modelsIn the case of physicians’ services for
				which payment is covered under an alternative payment and delivery model, such
				as those implemented under section 1115A, subparagraph (A) does not
				apply.
							(C)General
				exemptionThe Secretary
				shall, by regulation, exempt a provider from the application of the negative
				payment update specified in subparagraph (A) for a year if the Secretary
				determines that—
								(i)the
				provider—
									(I)is a meaningful
				EHR user (as determined under subsection (o)(2) with respect to the year);
				and
									(II)meets the
				qualifications under subparagraph (B) of subsection (m)(7) (relating to
				additional incentive payments) for an additional incentive payment under
				subparagraph (A) of such subsection (which includes satisfactory participation
				in the quality reporting system and participation in an approved Maintenance of
				Certification program);
									(ii)the payment modifier for the provider under
				subsection (p), which is based upon the performance of the provider on measures
				of quality of care furnished compared to cost and which is expressed as a
				percentage of payment, is within the top 25 percent of such payment modifiers
				for providers within the same fee schedule area, as determined by the
				Secretary; or
								(iii)in the case of outpatient therapy services,
				the provider of such services adheres to a comprehensive list of cost, quality,
				and outcome measures as demonstrated by—
									(I)participation in a
				certified registry;
									(II)if applicable,
				participation in the physician quality reporting system under subsection
				(k);
									(III)use of an
				approved patient assessment tool;
									(IV)current certification as a physical
				therapist clinical specialist by the American Physical Therapy Association
				(APTA), an occupational therapist by the American Occupational Therapy
				Association, or as an audiologist or a speech-language pathologist by the
				American Speech-Language-Hearing Association; or
									(V)compliance with
				comparable functional measures reporting requirements as recognized by the
				Secretary.
									(D)Case-by-case
				hardship exemptionThe Secretary may, on a case-by-case basis,
				exempt a provider from the application of the negative payment update specified
				in subparagraph (A) for a year if the Secretary determines, subject to annual
				renewal, that because of limitations in the nature of a medical practice,
				limitations in the number of Medicare beneficiaries that may be served by the
				provider, or other special circumstances, imposing a financial disincentive
				under such subparagraph for failure to adopt an alternative payment and
				delivery model referred to in subparagraph (B) would result in a significant
				hardship to the provider.
							(19)Updates
				beginning with 2024
							(A)In
				generalThe update to both of the conversion factors for each
				year beginning with 2024 shall be 0 percent.
							(B)Treatment of
				services paid using alternative payment and delivery modelsIn the case of physicians’ services for
				which payment is covered under an alternative payment and delivery model, such
				as those implemented under section 1115A, subparagraph (A) does not
				apply.
							.
				(2)Considerations
			 in promulgating growth rates for alternative payment and delivery
			 models
					(A)In
			 generalIn determining the
			 growth rates to be recognized beginning with 2020 for alternative payment and
			 delivery models under the Medicare program that cover physicians’ services,
			 such as those implemented under section 1115A of the Social Security Act, the
			 Secretary of Health and Human Services shall consider (among other factors) the
			 following:
						(i)Ensuring access to primary care and
			 specialty services, including participation of primary care practitioners and
			 specialists and newly graduating practitioners.
						(ii)Restraining
			 spending growth.
						(iii)Ensuring access
			 to services for vulnerable populations.
						(B)LimitationsIn
			 no case shall the growth factor determined under this paragraph for a
			 year—
						(i)be less than 1
			 percent; or
						(ii)be greater than the percentage increase in
			 the MEI (as defined in section 1842(i)(3) of the Social Security Act, 42 U.S.C.
			 1395u(i)(3)) for such year.
						(C)Application of
			 Congressional Review ActChapter 8 of title 5, United States
			 Code, applies with respect to the promulgation of a growth factor under this
			 paragraph for a year.
					(h)Impact
			 reportNot later than January 1, 2023, the Secretary of Health
			 and Human Services shall submit to Congress a report on the impact on spending
			 and on access to services under title XVIII of the Social Security Act,
			 including under part A of such title, resulting from changes to Medicare
			 delivery and payment systems, including under the amendments made by this
			 section.
			
